NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        DEC 7 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    19-30282

                Plaintiff-Appellee,             D.C. No. 3:17-cr-00082-SLG-1

 v.
                                                MEMORANDUM*
WILLIAM PATRICK KING,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Alaska
                   Sharon L. Gleason, District Judge, Presiding

                          Submitted December 2, 2020**

Before:      WALLACE, CLIFTON, and BRESS, Circuit Judges.

      William Patrick King appeals from the district court’s judgment and

challenges his guilty-plea conviction and 420-month sentence for sexual

exploitation of a child, in violation of 18 U.S.C. § 2251(a). Pursuant to Anders v.

California, 386 U.S. 738 (1967), King’s counsel has filed a brief stating that there



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
are no grounds for relief, along with a motion to withdraw as counsel of record.

We have provided King the opportunity to file a pro se supplemental brief. No pro

se supplemental brief or answering brief has been filed.

      King waived his right to appeal his conviction and sentence. Our

independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss

the appeal. See id. at 988.

      We remand, however, for the district court to consider striking from the

judgment the potentially erroneous reference to 18 U.S.C. § 2260A, which may be

inconsistent with the plea agreement.

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED; REMANDED with instructions.




                                         2                                   19-30282